Citation Nr: 1403298	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-43 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition, claimed as foot pain.

2. Entitlement to service connection for a shoulder condition, claimed as shoulder pain.  

3. Entitlement to service connection for a right knee condition, claimed as right knee pain.

4. Entitlement to service connection for a left knee condition, claimed as left knee pain.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a skin condition, claimed as a rash of the groin, neck, and face, to include as due to herbicide exposure.

8. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for headaches, claimed as secondary to PTSD.

10. Entitlement to service connection for fatigue, to include as secondary to PTSD.

11. Entitlement to service connection for sleep apnea, claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran also claims to be depressed.  To adequately reflect the claim, the issue has been amended accordingly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for a left knee condition, bilateral hearing loss, tinnitus, a skin condition, an acquired psychiatric disorder, headaches, fatigue, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's claimed bilateral foot condition was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2. The preponderance of the evidence shows that the Veteran's claimed shoulder condition was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3. The preponderance of the evidence shows that the Veteran's claimed right knee condition was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3. The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2009, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.  Medical opinions regarding the Veteran's claimed bilateral foot conditions, shoulder condition, and right knee condition are not required because the record before the Board does not contain credible evidence of a continuity of symptomatology since service, or competent evidence otherwise demonstrating an association between those disabilities and service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Legal Criteria: Service Connection for a bilateral foot condition, a shoulder condition, and a right knee condition.  

In his February 2009 claim for service connection, the Veteran noted his exposure to herbicides during service in Vietnam.  He stated that since discharge, he has had continued health problems, to include pain in his feet, knee, and shoulders.  Thus, he appears to relate these claimed disabilities to his presumed herbicide exposure during service in Vietnam from August 1970 to July 1971 as noted on his DD Form 214.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is explicitly listed under 38 C.F.R. § 3.309(a). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b). 

Service connection may be presumed for arthritis if the disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for certain chronic disabilities may also be presumed where the veteran was exposed to certain herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Factual Background and Analysis

The Veteran does not contend, and the evidence of record does not show, injury, complaints, diagnosis, or treatment of any condition of either foot, shoulder, or his right knee during service or within one year of separation.  Therefore, service connection is not warranted under such theories of service connection.

In that regard, post-service VA and private treatment records dating since 2007 show that the Veteran was diagnosed with lumbar radiculopathy to his right lower extremity and right knee retro patellar degenerative joint disease in September 2007.  At that time, he complained of low back and right knee pain since only a few days prior.  In December 2007, he denied any history of injury of his right knee but stated that he had been doing home improvement projects.  MRI of the right knee in December 2007 showed a torn medial meniscus, chondrosis, and a Baker's Cyst.  As to his feet, VA treatment records show diagnosis of onychomycosis (fungal infection of the toenail) in February 2012.  VA examinations in February 2010 and March 2011 for service-connected diabetes mellitus show no evidence of peripheral neuropathy of his lower extremities that may account for his claimed foot pain.  As to his shoulders, treatment records show complaints of left shoulder blade pain in February 2011, which the Veteran stated began three days prior.  He had been working on a wood work project involving physical activity when he felt pain.  He had felt similar symptoms before, but not as bad.  Diagnostic assessment was myofascial pain.  

Significantly, post-service VA and private treatment records do not show that the Veteran or his medical treatment providers have related any of the above conditions to any incident of the Veteran's military service during the course of treatment for the claimed conditions, to include in-service onset.  It is also significant to now that a June 2008 VA treatment note states that the Veteran retired from his usual occupation as a truck driver in 2005, which must have required frequent climbing and stepping from elevated surfaces.  

As to whether the claimed shoulder, foot and right knee conditions may be related to herbicide exposure, the Veteran's DD Form 214 shows that he served in Vietnam from August 1970 to July 1971, thus, his exposure to herbicides is presumed.  38 U.S.C.A. § 1116(a)(1)(B)(ii); 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran has not claimed and the evidence of record does not show that his feet, shoulder, or right knee are affected by a disease for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  Moreover, VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  Finally, the Veteran has not provided any competent evidence that the claimed conditions are otherwise related to herbicide exposure.  

The Board acknowledges the Veteran's statement that the he has experienced joint pain in his feet, shoulder and right knee since discharge.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, treatment records dating since 2007 do now show that the Veteran related symptoms of a condition of either foot, shoulder, or his right knee to any incident of his military service during the course of treatment, nor did he report in-service onset of symptoms pertaining to the claimed conditions.  In fact, he dated his symptoms to a number of days prior to seeking treatment for the claimed conditions on the aforementioned dates.  Thus, the Board finds that the most credible evidence does not demonstrate that the Veteran experienced symptoms of the claimed conditions since service. 

In conclusion, the Board finds that the weight of the evidence is against the claims for service connection for bilateral foot, shoulder, and right knee conditions, including, as applicable, on a presumptive basis due to herbicide exposure.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for a shoulder condition is denied.

Entitlement to service connection for a right knee condition is denied.  


REMAND

As to the Veteran's claims for a left knee condition, bilateral hearing loss, tinnitus, a skin condition, an acquired psychiatric disorder to include PTSD, headaches, fatigue, and sleep apnea, the Board has determined that additional development is necessary prior to deciding the claims.

As to the Veteran's claimed left knee condition, his service treatment records show treatment for a bruised left knee in October 1970 when he was hit with a rock thrown at him by a friend.  A December 2007 private treatment record shows that he previously underwent a left knee arthroscopy for a torn medial meniscus tear on an unstated date.  VA treatment records also show diagnosis of arthralgia of the knee.

As to the Veteran's claimed hearing loss and tinnitus, in his February 2009 claim, he stated that these disabilities are related to military noise exposure to artillery, aircrafts, and helicopters.  He stated that he experienced ringing in his ears and degree of hearing loss during service, which has worsened over time and resulted in his current use of hearing aids.  His service personnel records show participation in combat training and an unknown or unnamed campaign during service in Vietnam and receipt of M-14 and M-16 sharpshooter and marksmanship awards.  

As to the Veteran's claimed skin condition, in his February 2009 claim, he stated that since his exposure to herbicides in Vietnam, he has had a recurrent skin rash in his groin, neck, and facial areas.  His service treatment records show treatment for a rash on his forearms in January 1970, one day after he began taking penicillin.  They also show treatment on multiple occasions in 1971 for lesions and/or warts on the left palm and in the genital, rectal, and groin areas, which appear to have been diagnosed as a sexually transmitted disease or infection, however, the diagnosed conditions are not legible.  Post-service treatment records show treatment for excision of a cyst of the left forearm in January 2009 and recurrent rashes on his forearms, neck, and groin with diagnostic assessments of folliculitis and dermatitis in October and November 2010.

As to an acquired psychiatric disorder, to include PTSD, in his February 2009 claim, the Veteran stated that the stress and trauma he experienced during service in Vietnam caused in-service sleep difficulty, psychological stress, night sweats, feelings of helplessness and confusion, and difficulty concentrating.  He reported continued post-service psychological difficulty and inpatient treatment and legal confinement on one occasion due to mood swings with periods of violence.  In a May 2009 stressor statement, the Veteran stated that he witnessed two helicopter explosions in Vietnam that occurred during refueling, in which one or more service members were killed or injured.  He also stated that while stationed in Phuc Vin, the base where he was stationed came under rocket attack almost nightly.  As noted, the Veteran's service personnel records show participation in an unnamed campaign during his Vietnam service.  Thus, the Board finds that the claimed stressor of a rocket attack is consistent with the circumstances of his service in Vietnam from August 1970 to July 1971.  While VA and private treatment records currently associated with the claims file are negative for any complaint, treatment, or diagnosis of a psychiatric disorder of any kind, in his May 2009 stressor statement, he reported psychiatric treatment at Kaiser facilities in Union City, California, and police intervention from the Union City Police Department.  There is no indication that records have been requested or obtained from Kaiser treatment facilities or the Union City Police Department. 

The Veteran has not been provided a VA examination in response to the above claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Veteran must be afforded VA examinations to determine whether his claimed left knee, bilateral hearing loss, tinnitus, skin and acquired psychiatric disorder disabilities may be related to his active military service.   

The Veteran claims that his claimed headaches, fatigue, and sleep apnea conditions are caused or aggravated by his claimed acquired psychiatric disorder, to include PTSD.  Thus, these claims are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non VA, which pertain to his claims for service connection for a left knee condition, bilateral hearing loss, tinnitus, a skin condition, an acquired psychiatric disorder to include PTSD, headaches, fatigue, and sleep apnea that have not yet been associated with the claims folder.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from service in 1971 to 2007.

The Veteran should specifically be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from the following sources:

a) Kaiser Permanente treatment facilities where the Veteran received inpatient and outpatient psychiatric and medical treatment, as alluded to in a May 2009 statement;

b) The Veteran's private primary care physician, Dr. C. Horn in Fayetteville, North Carolina, as noted in a November 2007 private cardiology note; 

c) The Union City, California Police Department for reports pertaining to domestic and/or psychiatric disturbances and/or arrests at the Veteran's home as alluded to in the Veteran's May 2009 statement; 

d) Audiology treatment records from an unidentified source pertaining to diagnosis of hearing loss and tinnitus and prescription of hearing aids as alluded to in the Veteran's February 2009 claim for service connection.  

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records must be obtained from the Sacramento VAMC/McClellan CBOC dating since April 2012.   

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.  

2.  Once the above requested development is completed to the extent possible, schedule the Veteran for VA psychiatric, medical, and audiological examinations to determine the nature and etiology of the Veteran's claimed disabilities.  The claims folder, to include any relevant records in Virtual VA,  must be made available to and reviewed by the examiners and they must indicate that such was reviewed.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiners are provided with the latest disability benefits questionnaires (DBQ) relevant to the claimed disabilities on appeal in conjunction with the respective examinations.

Psychiatric Examination 
The examiner must be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  He or she is requested to identify any psychiatric disorder found on examination or in treatment records dating since 2009.  Any diagnosis of a psychiatric disorder must conform to diagnostic criteria in the DSM-IV.  The examiner must acknowledge that the Veteran's claimed stressors of nightly rocket attacks are consistent with the times and places of his service in Vietnam and therefore are presumed to be true.  All clinical findings should be reported in detail.  As to all acquired psychiatric pathology found during examination and since 2009, the specific applicable diagnosis or diagnoses should be set out.  As to each psychiatric disorder identified, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in service, was permanently worsened during or as a result of service or injury therein, or is otherwise related to service.  The examiner should explain in detail the rationale for all opinions given. 

Audiological Examination
The audiologist conducting this examination is requested to conduct controlled Maryland CNC speech discrimination test and a puretone audiometry test, and the reports should be incorporated into the examination report.  Based on a review of the record, to include audiological findings on audiological testing on enlistment (puretone examination) and separation (whispered voice) examinations, the Veteran's reported and any documented history of hearing loss and tinnitus and his contentions, the examiner should provide a medical opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater likelihood) that any current hearing loss and tinnitus disability is related to his service, to include his undisputed military noise exposure therein.  The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Medical Examination
Regarding the medical examination to determine the nature and etiology of the Veteran's claimed left knee and skin conditions, following a review of the claims file, the Veteran's contentions, and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left knee or skin condition diagnosed on examination or in treatment records since 2009 (folliculitis, dermatitis, degenerative joint disease) was incurred in or aggravated by (permanently worsened beyond normal progression) the Veteran's active military service, to include his exposure to herbicides therein.  

As to the claimed skin condition, the examiner shoulder specifically whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran now has chloracne or acneform disease consistent with chloracne; and, if so, whether is it is at least as likely as not that the disability manifested within one year of the Veteran's last putative in-service herbicide exposure (July 23, 1961).  For skin disability other than chloracne or acneform disease consistent with chloracne, whether the disability at least as likely as not had its onset in, or is otherwise medically related to service. 

A complete rationale for all opinions reached should be provided by each examiner.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not be rendered.
 
4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, implement corrective procedures at once.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time for response before the claims file is returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


